Case 6:18-cv-06357-I\/|AT Document 18 Filed 12/10/18 Page 1 of 2

IN THE UNITED STATES DlSTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK

 

CHRISTOPHER D’AMORE, individually
and on behalf of a class of participants in
the University of Rochester Retirement
Program,

Plaintiff,
v.
UNIVERSITY OF ROCHESTER et al.,
Defendant.

 

 

No. 6:18-cv-06357

Hon. Michael A. Telesca

STIPULATI! )N AND PROPOSED ORDER TQ EXTEND TIME FOR
DEFENDANT UNIVERSITY OF ROCHESTER TO

RESPOND TO THE AMENDED COMPLAINT

IT IS HEREBY STIPULATED AND AGREED, by and between the

undersigned counsel for Plaintiff and Defendant University of Rochester, subject to

the approval of the Court, that the time for Defendant University of Rochester to

move, answer, or otherwise respond to the Cornplaint is hereby extended to and

including January 7, 2019.

The current deadline, December 17 , 2018, Was ordered by the Court at Dkt.

16.

Case 6:18-cv-06357-I\/|AT Document 18 Filed 12/10/18 Page 2 of 2

Dated: December 7 , 2018

/s/ Ben]`amin J. Sweet

(with permission)

Benjainin J. Sweet

Edwin J. Kilpela, Jr.

CARLSON LYNCH SWEET KILPELA &
CARPENTER LLP

1133 Penn Ave., 5th Floor
Pittsburgh, Pennsylvania 15222
Telephone: (412) 322-9243
Facsimile: (412) 231-0246
bsweet@carlsonlynch.com
ekilpela@carlsonlynch.corn

Attorneys for Plaintiff and the
Class

Respectfully submitted,

Is/ Brian D. Netter

Brian D. Netter

MAYER BROWN LLP

1999 K Street N.W.
Washington, DC 20006-1101
Telephone: (202) 263-3000
Facsixnile: (202) 263-3300
bnetter@mayerbrown.com

Nancy G. Ross

Samuel P. Myler

MAYER BROWN LLP

71 South Wacker Drive
Chicago, Il]inois 60606
Telephone: (312) 782-0600
Facsimile: (312) 701-7711
nross@inayerbrown.com
smyler@mayerbrown-corn

Coun,sel for University of Rochester

. ‘W
SO ORDERED this 1 day of December 2018.

F/M/@.//Ma_.

Hdn.' Michael A. Telesca
United States District Judge

